Citation Nr: 1008756	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 until 
September 1972.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2007, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  A January 
2010 supplemental statement of the case (SSOC) reopened the 
claim and denied service connection for a right knee 
disability.  

The Board notes that irrespective of this RO determination 
reopening the appellant's claim, it will adjudicate the 
initial issue of new and material evidence in the first 
instance, because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  A June 1976 rating decision denied service connection for 
a right knee disability; the Veteran did not appeal the 
decision within one year of receiving notification and thus 
the decision is final.  

2.  Evidence added to the record since the June 1976 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for a right knee disability, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1976 rating decision which denied service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the June 1976 rating decision is 
not new and material, and the claim for service connection 
for a right knee disability is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in December 2007 that fully addressed 
all necessary notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a January 2010 SSOC after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The December 2007 letter also provided the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the December 2007 notice letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the Veteran's claim was previously denied in 1976.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service treatment records and VA treatment records.  VA also 
provided a VA examination in January 2010.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra. 

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Court of Appeals for the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

New and Material Evidence 

The Veteran continues to assert that he now has a right knee 
disability as result of an injury during active duty.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the Veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

In this case, a June 1976 rating decision denied service 
connection for a right knee disability.  The decision was not 
appealed and became final.  38 U.S.C.A. § 7105 (West 2002).  
The rating decision found that service connection was not 
warranted for a right knee disability because there was no 
evidence that the Veteran's current complaint of right knee 
pain and limping were related to his active duty injury, 
which resolved without complications or permanent residuals. 

Evidence of record at that time included the Veteran's 
service treatment records, which show that he injured his 
right knee in February 1972 and was treated with a cast.  
After the cast was removed, there was no abnormality or 
limitation of motion.  The remainder of the service treatment 
records were negative.  

The report of a May 1976 VA examination provides that the 
Veteran complained of right knee pain and limped.  On 
physical examination, there was full range of motion without 
lateral mobility.  The Veteran complained of tenderness.  

Since the June 1976 decision became final, the Veteran 
underwent a VA examination in July 1986.  The corresponding 
report provides that he was able to walk well, go on toes and 
heels, and squat about halfway due to right knee pain.  No 
impression was provided.  

A September 1986 rating decision referred to service 
connection for a right knee disability.  However, the 
November 1986 notice of the rating decision sent to the 
Veteran did not apprise him of any such adjudication.  

In June 2003 correspondence, the Veteran stated that he had 
been treated at intervals at the Wade Park VA Medical Center 
(VAMC) since his separation in 1972.  Medical records 
obtained from this VAMC do not include any treatment records 
dated in the 1970's or 1980's, or refer to any treatment of 
the right knee in the 1970's or 1980's.  

VA treatment records show that in 2003 the Veteran complained 
of right knee chronic pain that had recently gotten worse.  
He was initially diagnosed in April 2003 with chronic knee 
pain, likely secondary to both arthritis as well as possible 
patellofemoral syndrome.  The Veteran was eventually 
diagnosed with a right meniscal tear and underwent a right 
knee partial arthroscopy, partial lateral meniscectomy, in 
November 2004.  

The foregoing VA records simply do not link any post-service 
complaints, symptoms, findings or diagnoses of the right knee 
to the Veteran's service or any injury during service.  They 
raise no reasonable possibility of substantiating the claim.  
Thus, this evidence is not material within the meaning of 38 
C.F.R. § 3.156(a).

The report of a January 2010 VA examination provides that the 
Veteran's claims file was not available.  The examiner noted 
that a VA Form 2507 reflected a ligament strain in 1972, 
complaints of knee pain from 1986 to the present, 
arthroscopic surgery for debridement in 2004, and current 
arthritis shown by X-ray.  The Veteran currently complained 
of knee pain, aching, soreness, tenderness, stiffness, 
swelling and giving way.  The results of current physical 
examination were provided in detail.  The final diagnosis was 
post-operative arthritis, right knee.  The examiner concluded 
that any relationship of current symptoms to the remote 
injury in 1972 was purely speculative based on just the VA 
Form 2507 and examination.  

In a January 2010 addendum, the same VA examiner stated that 
he had reviewed the Veteran's claims file, which showed an 
old straining injury in 1976 (sic).  An examination at that 
time showed residual injury with no other diagnosis made.  
The examiner stated that, having reviewed the record and his 
examination report, any relationship to a remote in jury in 
1972 would have to be considered speculative, especially with 
the lack of any treatment form 1976 to 1986.  

The January 2010 VA examination report and addendum also fail 
to link any post-service complaints, symptoms, findings or 
diagnoses of the right knee to the Veteran's service or any 
injury during service.  In fact, they weigh against the claim 
for service connection and raise no reasonable possibility of 
substantiating the claim.  Thus, this evidence is not 
material within the meaning of 38 C.F.R. § 3.156(a).  
Evidence that is unfavorable to the appellant's case and 
which supports the previous denial cannot trigger a reopening 
of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 
452 (1992).

The Board also finds that the Veteran's assertions that his 
post-service right knee complaints and findings are the 
result of his 1972 inservice injury are redundant of his 
prior contentions and do not constitute new and material 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Further, as a layperson, the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, his 
statements are not material to the critical issue in this 
case of whether his current right knee complaints and 
findings are related to his service or any injury during 
service.  In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.

In sum, the evidence submitted by the Veteran does not raise 
a reasonable possibility of substantiating the claim for 
service connection for a right knee disability.  Thus, it is 
not material within the meaning of 38 C.F.R. § 3.156(a) and 
the claim is not reopened.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
right knee disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


